Fourth Court of Appeals
                                       San Antonio, Texas
                                MEMORANDUM OPINION

                                         No. 04-18-00499-CV

                                 In the Interest of E.J.G. and E.I.G.

                     From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015CI05544
                             Honorable Nick Catoe Jr., Judge Presiding

Opinion by:      Irene Rios, Justice

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

Delivered and Filed: June 12, 2019

AFFIRMED

           Eduardo Jose Gonzalez appeals from a judgment denying a request for a downward

modification of his monthly child support obligation. In a pro se brief, Gonzalez complains about

the trial court’s evidentiary rulings and contends the evidence is factually insufficient to support

the trial court’s judgment. We affirm.

                                           BACKGROUND

           Gonzalez and Maria Isabel Reyes were married and had two children, E.J.G. and E.I.G.

After ten years of marriage, Gonzalez and Reyes divorced. The divorce decree ordered Gonzalez

to pay Reyes monthly child support in the amount of $643.18. Almost three years later, the Texas

Attorney General filed a suit to modify the child support amount. The trial court held a bench trial

on the suit to modify. After hearing evidence, the trial court found that Gonzalez was intentionally
                                                                                       04-18-00499-CV


underemployed and denied the request for a downward modification of Gonzalez’s monthly child

support payments. Gonzalez appealed.

       After the time for filing the reporter’s record had passed, we advised Gonzalez that the

reporter’s record had not been filed. We ordered Gonzalez to provide written proof that either (1)

the reporter’s fee had been paid or arrangements had been made to pay the reporter’s fee, or (2) he

was entitled to the reporter’s record without prepayment of the reporter’s fee. We further advised

Gonzalez that if he failed to timely file this written proof, we would only consider issues raised in

his brief that did not require a reporter’s record for a decision.

       In response, Gonzalez notified us that the trial had been audio recorded and he intended to

ask a court reporter to transcribe the audio recording of the trial. We granted Gonzalez an extension

of time and ordered him to file written proof showing that he had arranged for a court reporter to

transcribe the audio recording of the trial. We also warned Gonzalez that if he failed to file written

proof showing that he had arranged for a court reporter to transcribe the audio recording of the

trial, his brief would be due.

       Gonzalez did not file written proof showing that he had arranged for a court reporter to

transcribe the audio recording of the trial. As a result, the reporter’s record was not filed. Gonzalez

filed his brief without the reporter’s record.

                                             DISCUSSION

       We review the trial court’s judgment in a suit to modify child support for an abuse of

discretion. Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990); In re N.M.D., No. 04-13-00849-

CV, 2014 WL 3339627, at *1 (Tex. App.—San Antonio July 9, 2014, no pet.). An appellant

claiming the trial court abused its discretion has the burden to provide a record demonstrating an

abuse of discretion. In re N.M.D., 2014 WL 3339627, at *2 (citing Simon v. York Crane & Rigging

Co., Inc., 739 S.W.2d 793, 795 (Tex. 1987)). “The burden is on the appellant to bring forward a


                                                  -2-
                                                                                       04-18-00499-CV


record showing error requiring reversal.” Cruz v. Cruz, No. 04-17-00594-CV, 2018 WL 6793847,

at *4 (Tex. App.—San Antonio Dec. 27, 2018, no pet.). “When a reporter’s record is necessary for

appellate review and the appellant fails to file the reporter’s record, a presumption arises that the

reporter’s record would support the trial court’s judgment.” Rittenhouse v. Sabine Valley Ctr.

Found., Inc., 161 S.W.3d 157, 165 (Tex. App.—Texarkana 2005, no pet.).

       Here, Gonzalez decided to pursue this appeal without a reporter’s record; however, the

reporter’s record is necessary to evaluate the issues raised in Gonzalez’s brief. In his brief,

Gonzalez argues the trial court “mistakenly excluded and failed to consider critical evidence

submitted during trial.” Gonzalez also argues the evidence is factually insufficient to support the

trial court’s judgment. Without the reporter’s record, Gonzalez cannot demonstrate that the trial

court committed any error. See Cruz, 2018 WL 6793847, at *4; In re N.M.D., 2014 WL 3339627,

at *2. Additionally, we cannot evaluate the trial court’s evidentiary rulings or the sufficiency of

the evidence to support the trial court’s judgment. See Cruz, 2018 WL 6793847, at *4; In re

N.M.D., 2014 WL 3339627, at *2. Because Gonzalez decided to pursue this appeal without the

reporter’s record, we must presume the reporter’s record would support the trial court’s judgment.

See In re N.M.D., 2014 WL 3339627, at *2 (presuming the evidence adduced during a modification

hearing supported the trial court’s findings when the appellant failed to bring forward the reporter’s

record); Rittenhouse, 161 S.W.3d at 165 (presuming the trial court correctly found that the failure

to file an expert report was not due to an accident or mistake in the absence of a reporter’s record).

We hold the trial court did not abuse its discretion in denying the request to modify Gonzalez’s

child support obligation. We overrule Gonzalez’s issues on appeal.

       The trial court’s judgment is affirmed.

                                                   Irene Rios, Justice




                                                 -3-